DETAILED ACTION
                                             Claim Rejections - 35 USC §102
1.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by GIDEON AROM et al.  (US-20150081690A1).
As per claim 1, AROM et al. teaches “a computerized method comprising:
causing a user interface to present a word cloud of features that were extracted from a natural language description and that matched search results of the natural language description,” ([0031], [0033]\, [0042], [0048]);
“generating, based on an input identifying a selected feature of the features from the word cloud, filtered search results that match the selected feature,” ([0031], [0033]\, [0042], [0048]); and 
“causing the user interface to present a representation of the filtered search results that match the selected feature from the word cloud,” ([0031], [0033]\, [0042], [0048]).
	As per claim 2, AROM et al. further shows “wherein the features are musical features of a music description and categorization schema, the search results are songs, and the search results are songs,’ ([0031], [0033], [0050]).
	As per claim 3, AROM et al. further shows “wherein the word cloud represents each feature of the features as a corresponding word or phrase having a size that corresponds at least in part to a count of the search results that matched the feature,’ ([0031], [0033], [0050]).
	As per claim 4, AROM et al. further shows “extracting the features by extracting chunks of text from the natural language description and translating the chunks of text into corresponding features of a description and categorization schema,” ([0031], [0033], [0050]).
	As per claim 5, AROM et al. further shows “wherein the features represented in the word cloud are instances of core schema categories that were extracted from the natural language description and that matched the search results,’ ([0031], [0033], [0050]).
	As per claim 6, AROM et al. further shows “wherein the features represented in the word cloud are genres that were extracted from the natural language description and that matched the search results,’ ([0031], [0033], [0050]).
	As per claim 7, AROM et al. further shows “wherein the features represented in the word cloud are related artists that were extracted from the natural language description and that matched the search results,” ([0031], [0033], [0050]).
	As per claim 8, AROM et al. teaches “one or more computer storage media storing computer-useable instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising”:
“causing a user interface to present a word cloud of features that were extracted from a natural language description and that matched search results of the natural language description,” ([0031], [0033]\, [0042], [0048]);
“generating, based on an input identifying a selected feature of the features from the word cloud, filtered search results that match the selected feature,” ([0031], [0033]\, [0042], [0048]); and
“causing the user interface to present a representation of the filtered search results that match the selected feature from the word cloud,” ([0031], [0033]\, [0042], [0048]).
	As per claim 9, AROM et al. further shows “wherein the features are musical features of a music description and categorization schema, the natural language description is of music, and the search results are songs,” ([0031], [0033], [0050]).
As per claim 10, AROM et al. further shows “wherein the word cloud represents each feature of the features as a corresponding word or phrase having a size that corresponds at least in part to a count of the search results that matched the feature,’ ([0031], [0033], [0050]).
As per claim 11, AROM et al. further shows “the operations further comprising extracting the features by extracting chunks of text from the natural language description and translating the chunks of text into corresponding features of a description and categorization schema,” ([0031], [0033], [0050]).
As per claim 12, AROM et al. further shows “wherein the features represented in the word cloud are instances of core schema categories that were extracted from the natural language description and that matched the search results,” ([0031], [0033], [0050]).
As per claim 13, AROM et al. further shows “wherein the features represented in the word cloud are genres that were extracted from the natural language description and that matched the search results,’ ([0031], [0033], [0050]).
As per claim 14, AROM et al. further shows “wherein the features represented in the word cloud are related artists that were extracted from the natural language description and that matched the search results,” ([0031], [0033], [0050]).
As per claim 15, AROM et al. teaches “a computer system comprising”:
one or more hardware processors and memory storing computer-useable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
causing a user interface to present a word cloud of features that were extracted from a natural language description and that matched search results of the natural language description,” ([0031], [0033]\, [0042], [0048]); 
“generating, based on an input identifying a selected feature of the features from the word cloud, filtered search results that match the selected feature,” ([0031], [0033]\, [0042], [0048]); and 
“causing the user interface to present a representation of the filtered search results that match the selected feature from the word cloud,” ([0031], [0033]\, [0042], [0048]).
	As per claim 16, AROM et al. further shows “wherein the features are musical features of a music description and categorization schema, the natural language description is of music, and the search results are songs,’ ([0031], [0033], [0050]).
	As per claim 17, AROM et al. further shows “wherein the word cloud represents each feature of the features as a corresponding word or phrase having a size that corresponds at least in part to a count of the search results that matched the feature,” ([0031], [0033], [0050]).
	As per claim 18, AROM et al. further shows “the operations further comprising extracting the features by extracting chunks of text from the natural language description and translating the chunks of text into corresponding features of a description and categorization schema,’ ([0031], [0033], [0050]).
	As per claim 19, AROM et al. further shows “wherein the features represented in the word cloud are instances of core schema categories that were extracted from the natural language description and that matched the search results,” ([0031], [0033], [0050]).
	As per claim 20, AROM et al. further shows “wherein the features represented in the word cloud are genres that were extracted from the natural language description and that matched the search results,’ ([0031], [0033], [0050]). 



                                                           Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


                                                      


                                                   Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757. The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Dec.13, 2022                                                         /KIM T NGUYEN/                                                                              Primary Examiner, Art Unit 2153